Citation Nr: 0947485	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, to include chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968, and from December 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened and denied the Veteran's 
claim for service connection for a bilateral knee condition, 
to include chondromalacia of the knees.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in 
November 2007; a copy of the hearing transcript is in the 
record.

In a January 2008 decision, the Board held that new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for a bilateral knee 
condition, to include chondromalacia of the knees, and 
remanded the case to the RO for additional development.  In 
July 2008, the Board denied the Veteran's claim for 
entitlement to service connection for a bilateral knee 
condition, to include chondromalacia of the knees.  The 
Veteran appealed the denial of entitlement to service 
connection to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2009, the Secretary of Veterans 
Affairs and the Veteran, through his attorney, filed a Joint 
Motion to vacate the Board's denial of service connection, 
and remand the issue for further development.  That motion 
was granted by the Court in June 2009, and the case was 
returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a bilateral knee condition, to include chondromalacia of 
the knees.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in June 2009, at pages 
3-4, concludes that the Board must remand the Veteran's claim 
for service connection for a bilateral knee condition, to 
include chondromalacia of the knees, in order to obtain a 
medical opinion in which the VA examiner specifically 
addresses the Veteran's "service medical history that 
indicate[s] that he was diagnosed with chondromalacia several 
times during service," including in October 1978, December 
1978, February 1979, and May 1979.  In addition, because 
"the [VA] examiner did not address [the Veteran's] current 
diagnosis of chondromalacia," the VA examiner should address 
the Veteran's June 2005 diagnosis of chondromalacia by a VA 
clinician.

Once VA decides to provide a medical opinion, the opinion 
must (1) be based upon consideration of the Veteran's prior 
medical history, (2) describe the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one," Ardison v. Brown, 6 
Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 
Vet.App. 121, 124 (1991)), and (3) "support its conclusions 
with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007).  The VA examiner's report must meet all 
three of these elements.

Although the February 2008 VA examiner noted that he had 
reviewed the Veteran's claims file, and specifically noted 
that the Veteran "was seen by the Medical Corps and placed 
on profile...secondary to jumping and running...[and] treated 
with ibuprofen" while in service, such statements of the 
Veteran's history were held to be insufficient in this case.  
Therefore, on remand, the VA examiner should, at a minimum, 
address the Veteran's October 1978, December 1978, February 
1979, and May 1979 in-service diagnoses of chondromalacia, as 
well as his June 2005 post-service diagnosis of 
chondromalacia by a VA clinician.

On remand, the Veteran should be scheduled for an orthopedic 
examination, by an appropriate specialist other than the 
February 2008 VA examiner, to determine the nature, extent, 
and etiology of his bilateral knee condition, to include 
chondromalacia of the knees.  The claims file should be made 
available to, and be reviewed by, the examiner in connection 
with the examination, and the report should so indicate.  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's bilateral knee condition, to include 
chondromalacia of the knees, was caused or aggravated by his 
time in service.  Rationale for opinions expressed should be 
given in detail.  If it is not possible to provide an 
opinion, the examiner should provide a rationale for why he 
cannot express an opinion in either the affirmative or the 
negative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist 
other than the February 2008 VA examiner, 
to determine the nature, extent, and 
etiology of his bilateral knee condition, 
to include chondromalacia of the knees.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
In his report, the examiner should address 
the Veteran's October 1978, December 1978, 
February 1979, and May 1979 in-service 
diagnoses of chondromalacia, as well as 
his June 2005 post-service diagnosis of 
chondromalacia by a VA clinician.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's bilateral knee condition, to 
include chondromalacia of the knees, was 
caused or aggravated by his time in 
service.  Rationale for opinions expressed 
should be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should provide a rationale for 
why he cannot express an opinion in either 
the affirmative or the negative.

2.  After completion of the above, the 
Agency of Original Jurisdiction (AOJ) 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral knee condition, to include 
chondromalacia of the knees.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


